Order, entered on February 18, 1963, unanimously modified on the law and in the exercise of discretion, without costs, to deny the motion of contestants-respondents insofar as they sought to modify items (a) and (c) of the demand for bill of particulars. Said items of the demand should have been allowed to stand. The order provides that the bill of particulars shall be served following the completion of the examinations before trial; and the contestants should then be able to and be required to state the times when and the places where the acts constituting the alleged fraud and undue influence took place, and also the names of the person or persons alleged to have exercised or practiced *789the same. (See Matter of Martin, 151 Mise. 93; Matter of Gordon, 6 N. Y. S. 2d 569, 570.) Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.